Citation Nr: 1707870	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Evaluation of degenerative arthritis of the lumbar spine with intervertebral disc syndrome, rated at 10 percent disabling from August 31, 2009 to May 12, 2011 and at 10 percent disabling from September 1, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1995 to February 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Regional Office (RO) in Roanoke, Virginia.  

The Veteran filed a notice of disagreement with the initial rating assigned for her lumbar spine disability.  In May 2011, the Veteran underwent surgery for her lumbar spine disability and associated left lower extremity radiculopathy.  The RO assigned a temporary total evaluation from May 12, 2011 to September 1, 2011 in a December 2011 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5243 may also be applicable.  That diagnostic code  provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Board notes the Veteran was last afforded a VA examination of her service-connected lumbar spine disability in May 2015.  At this examination, the examiner noted that the Veteran had incapacitating episodes of duration of 4 weeks but less than 6 weeks during the last 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require bedrest prescribed by a physician and treatment by a physician.  However, the Board was unable to identify any periods during the during the pendency of the appeal, excluding the period of convalescence from May 12, 2011 to September 1, 2011, where the Veteran was prescribed bedrest by a physician for her lumbar spine disability.  

In light of the conflicting information regarding the presence and severity of incapacitating episodes, the Board finds that additional examination is warranted to ascertain the current severity of lumbar spine disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes the Veteran receives treatment for her lumbar spine disability from VA facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Hampton VA Medical Center.  All attempts to obtain records should be documented in the claims folder.  If additional treatment has been provided, the Veteran should identify such treatment and assist in obtaining any pertinent records as indicated.

2.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's lumbar intervertebral disc syndrome disability. 

Request that the examiner provide information concerning the functional impairment that results from the service-connected lumbar spine disability in terms of the ability to function and perform tasks in a work setting. 

The examiner should elicit from the Veteran identification of all periods of bedrest prescribed by a physician and note whether the Veteran's reports are consistent with notations in treatment records received.

3.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B (West 2014).



_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




